Title: From George Washington to Gouverneur Morris, 25 June 1794
From: Washington, George
To: Morris, Gouverneur


               (Duplicate)
               (Private)
               My dear Sir,Mount Vernon 25th June 1794
               The sole object of the enclosed letter, was to evince to you, that notwithstanding your recall, you held the same place in my estimation that you did before it happened. I expected to have got the letter into Colo. Monroes hands before the Vessel in which he was, had left Potapsco River; but a fresh & fair wind coming up, prevented its reaching him.
               Since my arrival at this place I have been favored with your private letter of the 12th of March, enclosing duplicate of the 5th of Feby. For both I thank you. To common accidents, or to the interception of letters for purposes to be guessed, are to be asscribed those disappointments of which you complain; for I am almost certain, information of what was going forward in this country, was regularly transmitted to you: possibly, & probably not by duplicates; which ought to have been the case for the greater certainty of getting it to you.
               The uncertainty (where letters are not entrusted to
                  
                  confidential persons, or sent by special messengers) of their getting to hand, will restrain me from going into detail at this time—I shall only add therefore, to the acknowledgment of the receipt of the above letters, that I am entirely ignorant of the source from whence, or the foundation on which, Major Jackson has erected the fabrics of your recall, and of your successor. Directly nor indirectly, could he have derived either from me, for the best of all reasons—viz.—that not until some considerable time after Mr Fauchet had arrived in this country, did I entertain an idea of the first; or contemplate the latter; for until then, I had supposed you stood well with the powers that were. Sure I am, nothing short of evidence to the contrary (with the request that accompanied it) would have induced the measure. To Majr Jackson I have never written a line since he left this Country, nor received one from him.
               The prospective you have drawn, is not very pleasing—but it serves to make one more anxious for a nearer view.
               The affairs of this country cannot go amiss. There are so many watchful guardians of them, and such infallible guides that one is at no loss for a director at every turn. But of these matters I shall say little; but if you are disposed to return to it will leave you to judge of them from your own observation. My primary objects, and to which I have steadily adhered, have been to preserve the country in peace if I can, and to be prepared for war if I cannot. To effect the first upon terms consistent with the respect which is due to our selves—and with honor, justice & good faith to all the world, Mr Jay (& not Mr Jefferson as hath been suggested to you) embarked as Envoy extraordinary for England, about the middle of May. If he succeeds, well. If he does not, why, knowing the worst, we must take measures accordingly. I am Yours Affectionately
               
                  Go: Washington
               
            